DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 88 and 90-100 are pending. 
Claims 1-87 and 89 are cancelled.
Claims 88 and 90-100 have been examined.

Withdrawn Objection
The objection of claims 88-89 is withdrawn because applicant’s amendments of adding the full name of “endothelin B-receptor” and a clear compound structure overcome the objection.

Terminal disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,425,434 B2 has been reviewed and accepted. The terminal disclaimer has been recorded.

Withdrawn Rejection
All rejections of record have been withdrawn because the specific compound in the amended claims are free of the art and the TD of record overcomes the ODP rejection of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference of Ishikawa et al. (Proc. Natl. Acad. Sci. USA. 1994; 91: 4892-4896, cited in IDS 8/9/2019) disclosed a compound structure of BQ-788, but Ishikawa et al. did not teach or suggest deuterium of BQ-788. The other reference of Harbeson et al. (US 2009/0005394 A1, cited in IDS 8/9/2019) disclosed optimization of a bioactivity for an Endothelin receptor antagonist via deuterium in exchange of hydrogen [0013-0018], but Harbeson’s generic teaching did not specify the compound structure as claimed. Thus, the instant application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631